EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Whitelaw on 3/9/2021.

The application has been amended as follows: 

A) Replace claim 13 with the following claim ---                                                                       
A wind power plant having
a floating foundation designed to be half-submerged, wherein the floating foundation is designed as a Y-shaped platform having a long arm and two short arms, each short arm being shorter than the long arm, 

a tower arranged on the floating foundation, wherein the tower is arranged at a connection point of the arms and the long arm extends from the connection point to a free end of the long arm and the two short arms extend from the connection point to a respective free end of each short arm, 

at least two cantilevers extending from the tower to a free end of each cantilever, 

power converter units, wherein each power convertor unit is arranged on the free end of each cantilever, and 

a cable system including at least two guys connecting the foundation to each of the power convertor units and at least one guy connecting the power convertor units to each other for introducing the thrust acting upon the tower, the cantilevers and the power convertor units into the foundation, wherein the cable system has a pretensioning and at least one power convertor unit is arranged above the respective free end of each short arm. ---.



   B) Replace claim 17 with the following claim ---

A wind power plant having
a floating foundation designed to be half-submerged, wherein the floating foundation is designed as a Y-shaped platform having a long arm and two short arms, each short arm being shorter than the long arm, 

a tower arranged on the floating foundation, wherein the tower is arranged at a connection point of the arms and the long arm extends from the connection point to a free end of the long arm and the two short arms extend from the connection point to a respective free end of each short arm, 

at least two cantilevers extending from the tower to a free end of each cantilever, 

power converter units, wherein each power convertor unit is arranged on the free end of each cantilever, and 

      a cable system connecting the foundation to each of the power convertor units for introducing the thrust acting upon the tower, the cantilevers and the power convertor units into the foundation, wherein the cable system has at least three supports connected to each power converter unit, and at least one power convertor unit is arranged above the respective free end of each short arm. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 2, 4, 6 – 14, 17, 18, the prior art fails to disclose, in combination with all of the limitations, a floating foundation designed to be half-submerged and having a Y-shaped platform having a long arm and two short arms, a tower being arranged at the connecting points of the arms  and having two cantilevers extending from the tower and having power converter units at each end of the cantilevers and further disclosing having a cable/guy system connecting the foundation to the power convertor units as specifically described in the independent claims and disclosing that each convertor unit is above their respective free end of the short arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

March 9, 2021